WATKINS, District Judge.
The petitioner, Woodrow B. Bradley, has filed in this court a petition for writ of habeas corpus. The petitioner seeks to proceed in this matter in forma pauperis. Although the petition fails to set forth the fact, it is apparent that movant is serving a state sentence and is confined in West Virginia Penitentiary, Moundsville, West Virginia, within the jurisdiction of this court.
To invoke the jurisdiction of this court the petitioner must show that he has exhausted the remedies available to him in the courts of West Virginia. This exhaustion of state remedies contemplates the complete use by state prisoners of available state court machinery. Darr v. Burford, 339 U.S. 200, 70 S.Ct. 587, 94 L.Ed. 761; Gusik v. Schilder, 340 U.S. 128, 71 S.Ct. 149, 95 L.Ed. 146.
The petition under consideration discloses no reason which would warrant the court in adopting a course of conduct contrary to the decided cases and statutory enactments pertaining to the exhaustion of state remedies. The movant has not shown that he has exhausted the remedies available to him in the state courts, nor are any circumstances shown which would render ineffective state corrective processes in the protection of the rights of the petitioner.
Leave is granted the petitioner to file the presented petition in forma pauperis, but the motion for the writ is denied.